Exhibit 10.4




EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (“Agreement”), dated as of December 31, 2010 (the
“Effective Date”), is made by and between ETHOS ENVIRONMENTAL, INC., a Nevada
corporation, located at 18 Technology, Suite 165, Irvine, California 92618 and
hereafter referred to as “the Company”, and DANIEL R. KERKER, whose residence
address is 5402 W. 134th Street, Hawthorne, California 90250, hereinafter
referred to as “Employee,” based upon the following:




RECITALS




WHEREAS, the Company wishes to retain the services of Employee, and Employee
wishes to render services to the Company, as its Chief Financial Officer; and




WHEREAS, the Company and Employee wish to set forth in this Agreement the duties
and responsibilities that Employee has agreed to undertake on behalf of the
Company.




THEREFORE, in consideration of the foregoing and of the mutual promises
contained in this Agreement, the Company and Employee (who are sometimes
individually referred to as a “party” and collectively referred to as the
“parties”) agree as follows:




AGREEMENT




1.

AT WILL EMPLOYMENT.




Employee’s employment with the Company is “at will.”  “At will” is defined as
allowing either Employee or the Company to terminate the Agreement at any time,
for any reason permitted by law, with or without cause. There shall be no fixed
date for termination of this Agreement and it shall continue indefinitely until
either party gives proper notice to the other as required in this Section.
Furthermore, Employee specifically waives any rights he or she may or may not
have under state law requiring that any and all termination of employment be
"for good cause."  Employee understands and agrees that this at-will
relationship will remain in effect throughout my employment with the Company
unless the Agreement is specifically modified in writing signed by the Company,
and that the Agreement and the at-will nature may not be modified by any oral or
implied agreement.  No employee handbook, nor any conduct, practice, policy,
award, grant, promotion, performance evaluation, transfer or length of service
can modify this at-will relationship.




(a)  

Notice Period.   Any Party wishing to give notice of termination of this
Agreement, shall give the other Party thirty (30) days advance notice, except as
permitted upon termination for “Cause” as set forth in Section 8. The notice
period does not commence until actually received by the other Party.




(b)  

Method of Notice.   Notice of termination of this Agreement shall be given in
writing delivered by any method.




2.

GENERAL DUTIES.




Employee shall report to the Company’s Chief Executive Officer or Board of
Directors and shall devote his entire productive time, ability, and attention to
the Company’s business during the period of this Agreement.  In his capacity as
Chief Financial Officer, Employee shall be primarily responsible for the duties
set forth on Exhibit A attached hereto. Employee shall do and perform all
services, acts, or things necessary or advisable to discharge his duties under
this Agreement, and such other duties as are commonly performed by an employee
of his rank or which may, from time to time, be prescribed by the Company
through its Managers.  Furthermore, Employee agrees to cooperate with and work
to the best of his ability with the Company’s management team, the officers and
other employees, to continually improve the Company’s reputation in its industry
for quality products and performance.




3.

COMPENSATION.




(a)

Annual Salary.  So long as Employee’s employment continues, the Company shall
pay to Employee a monthly base salary in the amounts set forth below (the
“Monthly Salary”).  The Monthly Salary shall be Five Thousand Dollars
($5,000.00) until such time as the Company commences initial product sales.
 Upon commencement of initial product sales, the Monthly Salary shall be
increased to Ten Thousand Dollars ($10,000.00) until the Company achieves
profitability (as determined on a quarterly basis). Thereafter, the Monthly
Salary shall be Eighteen Thousand Three Hundred Thirty-Three and 33/100 Dollars
($18,333.33).




The Monthly Salary shall be paid to Employee in accordance with the periodic
payroll practices of the Company for employees.





--------------------------------------------------------------------------------



(b)

Bonus Plan.  During the term of this Agreement, Employee shall receive a monthly
bonus equal to one-quarter of one percent (0.25%) of total net sales revenue
commencing when, and so long as, the Company first achieves One Million Dollars
($1,000,000) in net sales per month.  The monthly bonus will be paid within 30
days after the end of the calendar month in which the bonus is earned.




(c)

Restricted Stock Purchase Rights; Stock Options.  Employee shall be entitled to
either (i) purchase 5,000,000 shares of Company common stock at the current fair
market value ( as determined by the Board of Directors) or (ii) receive a grant
of options to purchase 5,000,000 at an exercise price equal to fair market
value, pursuant to the Company’s 2010 Incentive Plan.  Such stock or options
shall vest in equal monthly installments over twenty-for (24) months commencing
January 2011.  The shares or options shall be subject to the terms of the 2010
Incentive Plan.




(d)

Participation In Employee Benefit Plans.  Employee shall have the same rights,
privileges, benefits and opportunities to participate in any the Company’s
employee benefit plans which may now or hereafter be in effect on a general
basis for executive officers or employees.  The Company may delete benefits and
otherwise amend and change the type and quantity of benefits it provides in its
sole discretion except those specifically set forth herein.  In the event
Employee receives payments from a disability plan maintained by the Company, the
Company shall have the right to offset such payments against the Monthly Salary
otherwise payable to Employee during the period for which payments are made by
such disability plan.




4.

REIMBURSEMENT OF BUSINESS EXPENSES.  




The Company shall promptly reimburse Employee for all reasonable business
expenses incurred by Employee in connection with the business of the Company.
 However, each such expenditure shall be reimbursable only if Employee furnishes
to the Company adequate records and other documentary evidence required by
federal and state statutes and regulations issued by the appropriate taxing
authorities for the substantiation of each such expenditure as an income tax
deduction.




5.

ANNUAL VACATION.




Employee shall be entitled to fifteen (15) days vacation time each year without
loss of compensation.  Employee shall be entitled to recognize without loss of
pay all holidays designated as such by banks in California.




6.

INDEMNIFICATION OF LOSSES.




So long as Employee’s actions were taken in good faith and furtherance of the
Company’s business and within the scope of Employee’s duties and authority, the
Company shall indemnify and hold Employee harmless to the full extent of the law
from any and all claims, losses and expenses sustained by Employee as a result
of any action taken by him to discharge his duties under this Agreement, and the
Company shall defend Employee, at the Company’s expense, in connection with any
and all claims by shareholders or third parties which are based upon actions
taken by Employee to discharge his duties under this Agreement.




7.

PERSONAL CONDUCT.




Employee agrees promptly and faithfully to comply with all present and future
policies, requirements, directions, reasonable requests of an executive and
rules and regulations of the Company in connection with the Company’s business.




8.

TERMINATION BY THE COMPANY.




Notwithstanding anything else in this Agreement, the Company may terminate
Employee’s employment at any time upon 30 days notice or immediately if
termination is for “Cause.”  For purposes of this Agreement, “Cause” shall mean:




(a)

Employee is convicted of any fraud or embezzlement against the Company; or




(b)

After written notice and an opportunity to cure, Employee willfully breaches or
habitually neglects the duties and responsibilities which he is required to
perform under the terms of this Agreement; or




(c)

Employee commits such acts of dishonesty, fraud, misrepresentation, gross
negligence or willful misconduct which results in material harm to the Company
or its business; or




(d)

Employee violates any law, rule or regulation applicable to the Company or
Employee relating to the business operations of the Company that may have a
material adverse effect upon the Company’s business, operations or condition
(financial or otherwise).





2




--------------------------------------------------------------------------------

The Company may terminate this Agreement for Cause immediately upon written
notice of termination to Employee; provided, however, if the Company terminates
this Agreement due to Employee’s willful breach or habitual neglect of the
duties he is required to perform, then Employee shall be entitled to a period of
thirty (30) days from the date of the written notice of termination to cure said
breach.  Except as otherwise set forth in this Section 8, upon any termination,
the obligations of Employee and the Company under this Agreement shall
immediately cease.  Such termination shall be without prejudice to any other
remedy to which the Company may be entitled either at law, in equity, or under
this Agreement.  If Employee’s employment is terminated pursuant to this Section
8, the Company shall pay to Employee (i) Employee’s accrued but unpaid Annual
Salary and vacation pay through the effective date of the termination; (ii)
Employee’s accrued but unpaid commission, if any; and (iii) business expenses
incurred prior to the effective date of termination.  Employee shall not be
entitled to continue to participate in any employee benefit plans except to the
extent provided in such plans for terminated participants, or as may be required
by applicable law.




9.

PROPRIETARY INFORMATION.




(a)

Company Information. Employee agrees at all times during the period of his
employment with the Company and thereafter, to hold in strictest confidence, and
not to use, except for the benefit of the Company, or to disclose to any person,
firm, corporation or other entity without written authorization of the Board of
Directors of the Company, any Proprietary Information of the Company which
Employee obtains or creates. Employee further agrees not to make copies of such
Proprietary Information except as authorized by the Company. Employee
understands that "Proprietary Information" means any Company proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, products, services, suppliers, customer
lists and customers (including, but not limited to, customers of the Company on
whom Employee called or with whom Employee became acquainted during the
employment), prices and costs, markets, software, developments, inventions,
formulas, technology, designs, drawings, marketing, licenses, finances, budgets
or other business information disclosed to Employee by the Company either
directly or indirectly in writing, orally or by drawings or observation of parts
or equipment or created by Employee during the period of employment, whether or
not during working hours. Employee understands that "Proprietary Information"
includes, but is not limited to, information pertaining to any aspects of the
Company's business which is either information not known by actual or potential
competitors of the Company or is proprietary information of the Company or its
customers or suppliers, whether of a technical nature or otherwise. Employee
further understands that Proprietary Information does not include any of the
foregoing items which has become publicly and widely known and made generally
available through no wrongful act of his or of others who were under
confidentiality obligations as to the item or items involved.  




(b)

Former Employer Information.  Employee represents that his performance of all
terms of this Agreement as an employee of the Company have not breached and will
not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by Employee in confidence or trust prior or
subsequent to the commencement of employment with the Company, and Employee will
not disclose to the Company, or induce the Company to use, any inventions,
confidential or proprietary information or material belonging to any previous
employer or any other party.




10.

INVENTIONS.




(a)

Inventions Retained and Licensed.  Employee has attached hereto as Exhibit B, a
list describing with particularity all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by Employee prior
to the commencement of employment (collectively referred to as "Prior
Inventions"), which belong solely to Employee or belong to Employee jointly with
another, which relate in any way to any of the Company's proposed businesses,
products or research and development, and which are not assigned to the Company
hereunder; or, if no such list is attached, Employee represents that there are
no such Prior Inventions. If, in the course of employment with the Company,
Employee incorporates into a Company product or service a Prior Invention owned
by Employee or in which Employee has an interest, the Company is hereby granted
and shall have a non-exclusive, royalty-free, irrevocable, perpetual, worldwide
license (with the right to sublicense) to make, have made, copy, modify, make
derivative works of, use, sell and otherwise distribute such Prior Invention as
part of or in connection with such product, process or machine.




(b)

Assignment of Inventions.  Employee agrees that Employee will promptly make full
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and hereby assign to the Company, or its designee, all
his right, title and interest throughout the world in and to any and all
inventions, original works of authorship, developments, concepts, know-how,
improvements or trade secrets, whether or not patentable or registrable under
copyright or similar laws, which Employee may solely or jointly conceive or
develop or reduce to practice, or cause to be conceived or developed or reduced
to practice, during the period of time in which Employee is employed by the
Company (collectively referred to as "Inventions"), except as provided in
Section 10(e) below. Employee further acknowledges that all inventions, original
works of authorship, developments, concepts, know-how, improvements or trade
secrets which are made by Employee (solely or jointly with others) within the
scope of and during the period of employment with the Company are "works made
for hire" (to the greatest extent permitted by applicable law) and are
compensated by the compensation provided for in this Agreement, unless regulated
otherwise by the mandatory law of the state of California.





3




--------------------------------------------------------------------------------



(c)

Maintenance of Records.  Employee agrees to keep and maintain adequate and
current written records of all Inventions made by Employee (solely or jointly
with others) during the period of employment with the Company. The records may
be in the form of notes, drawings, flow charts, electronic data or recordings,
laboratory notebooks, and any other format. The records will be available to and
remain the sole property of the Company at all times. Employee agree not to
remove such records from the Company's place of business except as expressly
permitted by Company policy which may, from time to time, be revised at the sole
election of the Company for the purpose of furthering the Company's business.




(d)

Assistance and Power of Attorney.  Employee agrees to assist the Company, or its
designee, at the Company's expense, in every proper way to secure the Company's
rights in the Inventions and any copyrights, patents, trademarks, mask work
rights, moral rights, or other intellectual property rights relating thereto in
any and all countries, including the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments
which the Company shall deem necessary in order to apply for, obtain, maintain
and transfer such rights and in order to assign and convey to the Company, its
successors, assigns and nominees the sole and exclusive rights, title and
interest in and to such Inventions, and any copyrights, patents or other
intellectual property rights relating thereto. Employee further agrees that it
is his obligation to execute or cause to be executed, when it is in his power to
do so, any such instrument or papers shall continue after the termination of
this Agreement until the expiration of the last such intellectual property right
to expire in any country of the world. If the Company is unable because of any
mental or physical incapacity or unavailability or for any other reason to
secure Employee’s signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering Inventions
or original works of authorship assigned to the Company as above, then Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as his agent and attorney in fact, to act for and in his
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the application for, prosecution, issuance,
maintenance or transfer of letters patent or copyright registrations thereon
with the same legal force and effect as if originally executed by Employee.
Employee hereby waives and irrevocably quitclaims to the Company any and all
claims, of any nature whatsoever, which Employee now or hereafter has for
infringement of any and all proprietary rights assigned to the Company.




(e)

Exception to Assignments. Employee understands that the provisions of this
Agreement requiring assignment of Inventions to the Company do not apply to any
invention which qualifies fully under the provisions of California Labor Code
Section 2870 (attached hereto as Exhibit C). Employee will advise the Company
promptly in writing of any inventions that Employee believe meet such provisions
and are not otherwise disclosed on Exhibit B.




11.

RETURNING COMPANY DOCUMENTS.




Employee agrees that, at the time of termination of employment with the Company,
Employee will deliver to the Company (and will not keep in his possession,
recreate or deliver to anyone else) any and all devices, records, data, notes,
reports, proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, laboratory notebooks, materials, flow charts, equipment, other
documents or property, or reproductions of any aforementioned items developed by
Employee pursuant to employment or otherwise belonging to the Company, its
successors or assigns. Employee further agrees that to any property situated on
the Company's premises and owned by the Company, including disks and other
storage media, filing cabinets or other work areas, is subject to inspection by
Company personnel at any time with or without notice. In the event of the
termination of employment, Employee agrees to sign and deliver a "Termination
Certification" is a form reasonably requested by the Company.




12.

NOTIFICATION TO OTHER PARTIES.   




In the event that Employee leaves the employ of the Company, Employee hereby
consents to notification by the Company to his new employer about Employee’s
rights and obligations under this Agreement.




13.

SOLICITATION OF EMPLOYEES, CONSULTANTS AND OTHER PARTIES.




Employee agrees that during the period of employment with the Company, and for a
period of twenty-four (24) months immediately following the termination of
employment with the Company for any reason, Employee shall not either directly
or indirectly solicit, induce, recruit or encourage any of the Company's
employees or consultants to terminate their relationship with the Company, or
take away such employees or consultants, or attempt to solicit, induce, recruit,
encourage or take away employees or consultants of the Company, either for
himself or for any other person or entity. Further, for a period of twenty-four
(24) months following termination of employment with the Company for any reason,
with or without cause, Employee shall not solicit any investor in, licensor to
or customer of the Company or licensee of the Company's products, in each case,
who are known to Employee, with respect to any business, products or services
who are competitive to the products or services offered by the Company or under
development as of the date of termination of employment.





4




--------------------------------------------------------------------------------



14.

MISCELLANEOUS




(a)

Preparation of Agreement.  It is acknowledged by each party that such party
either had separate and independent advice of counsel or the opportunity to
avail itself or himself of the same.  In light of these facts it is acknowledged
that no party shall be construed to be solely responsible for the drafting
hereof, and therefore any ambiguity shall not be construed against any party as
the alleged draftsman of this Agreement.




(b)

Cooperation.  Each party agrees, without further consideration, to cooperate and
diligently perform any further acts, deeds and things and to execute and deliver
any documents that may from time to time be reasonably necessary or otherwise
reasonably required to consummate, evidence, confirm and/or carry out the intent
and provisions of this Agreement, all without undue delay or expense.




(c)

Interpretation.  




i.

Entire Agreement/No Collateral Representations.  Each party expressly
acknowledges and agrees that this Agreement, including all exhibits attached
hereto: (1) is the final, complete and exclusive statement of the agreement of
the parties with respect to the subject matter hereof; (2) supersedes any prior
or contemporaneous agreements, promises, assurances, guarantees,
representations, understandings, conduct, proposals, conditions, commitments,
acts, course of dealing, warranties, interpretations or terms of any kind, oral
or written (collectively and severally, the “Prior Agreements”), and that any
such prior agreements are of no force or effect except as expressly set forth
herein; and (3) may not be varied, supplemented or contradicted by evidence of
Prior Agreements, or by evidence of subsequent oral agreements.  Any agreement
hereafter made shall be ineffective to modify, supplement or discharge the terms
of this Agreement, in whole or in part, unless such agreement is in writing and
signed by the party against whom enforcement of the modification or supplement
is sought.




ii.

Waiver.  No breach of any agreement or provision herein contained, or of any
obligation under this Agreement, may be waived, nor shall any extension of time
for performance of any obligations or acts be deemed an extension of time for
performance of any other obligations or acts contained herein, except by written
instrument signed by the party to be charged or as otherwise expressly
authorized herein.  No waiver of any breach of any agreement or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or a waiver or relinquishment of any other agreement or provision or
right or power herein contained.




iii.

Remedies Cumulative.  The remedies of each party under this Agreement are
cumulative and shall not exclude any other remedies to which such party may be
lawfully entitled.




iv.

Severability.  If any term or provision of this Agreement or the application
thereof to any person or circumstance shall, to any extent, be determined to be
invalid, illegal, or unenforceable under present or future laws effective during
the period of this Agreement, then and, in that event: (A) the performance of
the offending term or provision (but only to the extent its application is
invalid, illegal or unenforceable) shall be excused as if it had never been
incorporated into this Agreement, and, in lieu of such excused provision, there
shall be added a provision as similar in terms and amount to such excused
provision as may be possible and legal, valid and enforceable, and (B) the
remaining part of this Agreement (including the application of the offending
term or provision to persons or circumstances other than those as to which it is
held invalid, illegal or unenforceable) shall not be affected thereby and shall
continue in full force and effect to the fullest extent provided by law.




v.

No Third Party Beneficiary.  Notwithstanding anything else herein to the
contrary, the parties specifically disavow any desire or intention to create any
third party beneficiary obligations, and specifically declare that no person or
entity, other than as set forth in this Agreement, shall have any rights
hereunder or any right of enforcement hereof, except the heirs and personal
representatives of Employee in the event of Employee’s death or disability.




vi.

Heading; References; Incorporation; Gender.  The headings used in this Agreement
are for convenience and reference purposes only, and shall not be used in
construing or interpreting the scope or intent of this Agreement or any
provision hereof.  References to this Agreement shall include all amendments or
renewals thereof.  Any exhibit referenced in this Agreement shall be deemed to
include the other gender, including neutral genders or genders appropriate for
entities, if applicable, and the singular shall be deemed to include the plural,
and vice versa, as the context requires.





5




--------------------------------------------------------------------------------



(d)

Enforcement.




i.

Applicable Law.  This Agreement and the rights and remedies of each party
arising out of or relating to this Agreement (including, without limitation,
equitable remedies) shall be solely governed by, interpreted under, and
construed and enforced in accordance with the laws (without regard to the
conflicts of law principles thereof) of the State of California, as if this
agreement were made, and as if its obligations are to be performed, wholly
within the State of California.




ii.

Consent to Jurisdiction; Service of Process.  Any action or proceeding arising
out of or relating to this Agreement shall be filed in and heard and litigated
solely before the state courts of California located within the County of
Orange.




(e)  

No Assignment of Rights or Delegation of Duties by Employee.  Employee’s rights
and benefits under this Agreement are personal to him and therefore (i) no such
right or benefit shall be subject to voluntary or involuntary alienation,
assignment or transfer; and (ii) Employee may not delegate his duties or
obligations hereunder.




(f)  

Notices.  Unless otherwise specifically provided in this Agreement, all notices,
demands, requests, consents, approvals or other communications (collectively and
severally called “Notices”) required or permitted to be given hereunder, or
which are given with respect to this Agreement, shall be in writing, and shall
be given by: (A) personal delivery (which form of Notice shall be deemed to have
been given upon delivery), (B) by telegraph or by private airborne/overnight
delivery service (which forms of Notice shall be deemed to have been given upon
confirmed delivery by the delivery agency), (C) by electronic or facsimile or
telephonic transmission, provided the receiving party has a compatible device or
confirms receipt thereof (which forms of Notice shall be deemed delivered upon
confirmed transmission or confirmation of receipt), or (D) by mailing in the
United States mail by registered or certified mail, return receipt requested,
postage prepaid (which forms of Notice shall be deemed to have been given upon
the fifth (5th) business day following the date mailed).  Each party, and their
respective counsel, hereby agrees that if Notice is to be given hereunder by
such party’s counsel, such counsel may communicate directly with all principals,
as required to comply with the foregoing notice provisions. Notices shall be
addressed to the address hereinabove set forth in the introductory paragraph of
this Agreement, or to such other address as the receiving party shall have
specified most recently by like Notice, with a copy to the other parties hereto.
 Any Notice given to the estate of a party shall be sufficient if addressed to
the party as provided in this subparagraph.




(g)  

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument, binding on all parties hereto.  Any signature page of this
Agreement may be detached from any form hereto by having attached to it one or
more additional signature pages.




(h)  

Execution by All Parties Required to be Binding; Electronically Transmitted
Documents.  This Agreement shall not be construed to be an offer and shall have
no force and effect until this Agreement is fully executed by all parties
hereto.  If a copy or counterpart of this Agreement is originally executed and
such copy or counterpart is thereafter transmitted electronically by facsimile
or similar device, such facsimile document shall for all purposes be treated as
if manually signed by the party whose facsimile signature appears.




In witness hereof, the parties execute this Employment Agreement as of the date
first written above.







ETHOS ENVIRONMENTAL, INC.

EMPLOYEE

a Nevada corporation













/s/ Matt Nicosia                                    

/s/ Daniel R. Kerker                     

Matt Nicosia, Chief Executive Officer

Daniel R. Kerker





6




--------------------------------------------------------------------------------

Exhibit A




Duties and Responsibilities




Employee shall be primarily responsible for all accounting matters of the
Company, including but not limited to:




1.

Preparation of monthly, quarterly and annual financial statements in accordance
with GAAP, sufficient to present to the Company’s independent auditor.




2.

Preparation of budgets and projections of cash flow, income, operations, etc. as
the Board or CEO may request from time to time;




3.

Manage cash flow, payable, reserves, allowances, etc.;




4.

Manage payroll and compensation payments and plans;




5.

Establish and maintain accounting records and reports;




6.

Oversee all accounts payable, including establishing vendor and payee accounts;
and




7.

Establish anti-fraud and loss prevention systems and practices for accounting
matters.








A-1




--------------------------------------------------------------------------------

Exhibit B




List of Inventions Retained by Employee












B-1




--------------------------------------------------------------------------------

Exhibit C







California Labor Code Section 2870







CALIFORNIA CODES

LABOR CODE

SECTION 2870













2870.  

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either:




   

(1) Relate at the time of conception or reduction to practice of the invention
to the employer's business, or actual or demonstrably anticipated research or
development of the employer; or




  

 (2) Result from any work performed by the employee for the employer.




      

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a) the provision is against the public policy of
this state and is unenforceable.











C-1


